OPINION OF THE COURT
Per Curiam.
The respondent was admitted to practice by the Appellate Division, First Judicial Department, on June 29,1942. By order of the Appellate Division, First Judicial Department, dated July 3,1975, respondent was suspended from the practice of law for a period of one year effective August 4, 1975 (Matter of Baily, 48 AD2d 411) and by further order of that court dated December 6, 1976, respondent was reinstated to practice (Matter of Baily, 55 AD2d 534).
In this proceeding to discipline respondent for professional misconduct, petitioner moves to confirm the report of the Special Referee and respondent submits a brief and exhibits in opposition thereto. The Special Referee found respondent guilty of failing to cooperate with the Grievance Committee for the Second and Eleventh Judicial Districts and the Grievance Committee for the First Judicial Department in their legitimate investigations of allegations of professional misconduct by his failure to *145submit written replies to said Committees concerning complaints of professional misconduct. Another charge of misconduct was withdrawn by the petitioner.
After reviewing all of the evidence, we are in full agreement with the findings contained in the report of the Special Referee. Respondent is guilty of the misconduct alleged above. Petitioner’s motion to confirm the Special Referee’s report is granted.
In determining an appropriate measure of discipline to be imposed, we have taken into consideration the serious personal problems respondent was having at the time of his misconduct. Accordingly, the respondent should be, and hereby is, censured for his professional misconduct.
Mollen, P. J., Lazer, Mangano, Gibbons and Rubin, JJ., concur.